

	

		II

		109th CONGRESS

		1st Session

		S. 1076

		IN THE SENATE OF THE UNITED STATES

		

			May 19, 2005

			Mrs. Lincoln (for

			 herself and Mr. Talent) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to extend the

		  excise tax and income tax credits for the production of

		  biodiesel.

	

	

		1.Extension of the excise tax

			 and income tax credits for the production of biodiesel

			(a)Excise tax

			 credit

				(1)In

			 generalSection 6426(c)(6) of the Internal Revenue Code of 1986

			 is amended by striking 2006 and inserting

			 2010.

				(2)Conforming

			 amendmentSection 6427(e)(3)(B) of such Code is amended by

			 striking 2006 and inserting 2010.

				(b)Income tax

			 creditSection 40A(e) of the Internal Revenue Code of 1986 is

			 amended by striking 2006 and inserting

			 2010.

			

